DETAILED ACTION
Claims 64-83 are pending in this application and claims 1-63 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a 371 of PCT/EP2018/062367 filed on 05/14/2018.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 11/11/2020; 10/01/2021 and 01/20/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 74 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 74 line 5, recites “greater than the discontinuous” is vague and indefinite what is “ the discontinuous” whether refers to state number/value or the threshold. 
Claim 80 line 1 recites “may be” it is unclear if the feature following the phrase "maybe" is an required feature of the invention since the phrase "maybe" makes optional but does not require the feature. Examiner suggest applicant to amend the claim to include positive language.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 64-67, 73-75 and 79-83 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (WO 2015/106543 A1).
Note: Examiner will use the Google translation of document WO2015106543A1 (see attachment) for mapping purpose.
Regarding claim 64, Chen teaches an apparatus, comprising: 
at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer code are configured, with the at least one processor (hardware and software see Chen: Page 14), to cause the apparatus to at least perform: 
receiving, in a wireless communications system, configuration information comprising one or more transmission configuration indication states (discontinuous configuration information include discontinuous transmission patterns “The cell discontinuous transmission configuration information may include: CRS transmission information, control channel transmission information (PDCCH and/or ePDCCH), cell discovery signal information, discontinuous transmission pattern, and the like; wherein the CRS may be used for downlink synchronization tracking and control channels” see Chen: description: Page 8 line 20); 
determining, based on said configuration information, inactivity on the one or more transmission configuration indication states (“When the cell is in a discontinuous state, it is sent based on the discontinuous state configuration information; the UE performs measurement and detection based on the discontinuous state configuration information see Chen: description: Page 8 line 26”); and 
enabling, based on the determining, discontinuously monitoring (The UE enters the DRX state according to the DRX configuration. During the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel); during the "Opportunity for DRX" time (sleep period) The UE does not receive data of the downlink channel to save power consumption see Chen: Page 10 step 302) or ceasing monitoring of the one or more transmission configuration indication states (The cell is shut down according to the network condition, and enters an OFF/DTX state see Chen: Page 10 step 303).  
Regarding claim 65, Chen taught the apparatus of claim 64 as described hereinabove. Chen further teaches wherein each transmission configuration indication state of the one or more transmission configuration indication states corresponds to a beam (configuration state include cell open indication and cell open time corresponds to a cell “In the activation period in the DRX configuration, the connected state UE in the cell is noticed of related information about the cell opening by using a radio resource control RRC signaling or a physical downlink control channel PDCCH command, including a cell open indication and a cell open time” see Chen: Page 5 last paragraph).  
Regarding claim 66, Chen taught the apparatus of claim 64 as described hereinabove. Chen further teaches wherein the determining is based on one or more timers with one or more time thresholds for each transmission configuration indication state of the one or more transmission configuration indication states (service stop time with a predetermined value based on OFF/DTX cell receives by the PDCCH “If the service stop time is shorter than a predetermined value and the uplink synchronization is still maintained, the UE may send a buffer status report (BSR, Buffer Status Report) to initiate a service request” see Chen: Page 11 step 304B).  
Regarding claim 67, Chen taught the apparatus of claim 66 as described hereinabove. Chen further teaches wherein each time threshold of the one or more time thresholds is assigned based on ascertaining the ability of the beam to be monitored at a limen, wherein the limen is based on a periodicity reduced from continuous or from a pre-established norm, and wherein the limen is calculated or pre-determined (The PDCCH order may be periodically sent by the base station during the activation period of the UE, and the UE is triggered to send the non-contention RACH to maintain Uplink synchronization reduces the waiting time after the arrival of upstream data see Chen: Page 11 Step 304B).  
Regarding claim 73, Chen taught the apparatus of claim 64 as described hereinabove. Chen further teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: in response to the enabling of the ceasing monitoring or the discontinuously monitoring of the one or more transmission configuration indication states (The UE enters the DRX state according to the DRX configuration. During the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel); during the "Opportunity for DRX" time (sleep period) The UE does not receive data of the downlink channel to save power consumption see Chen: Page 10 step 302), decoding cell radio network temporary identifier on at least one other of the one or more transmission configuration indication states, wherein the one other was not subject to the enabling (DRX state according to the DRX configuration whether to enter ON or OFF state “The cell is shut down according to the network condition, and enters an OFF/DTX state see Chen: Page 10 step 303).
Regarding claim 74, Chen taught the apparatus of claim 73 as described hereinabove. Chen further teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: monitoring the at least one other of the one or more transmission configuration indication states either continuously or with a periodicity greater than the discontinuous (DRX state either continuous service or non-continuous service “If the service type of the UE is a continuous service, the DRX state should be ended. If the service type of the UE is a non-continuous service, the DRX state can be maintained” see Chen: Page 11 line 23).  
Regarding claim 75, Chen taught the apparatus of claim 73 as described hereinabove. Chen further teaches wherein the at least one other of the one or -4-more transmission configuration indication states is a lone transmission configuration indication state used to schedule the apparatus (two modes of operation when receiving paging message see Chen: Page 11 step 305A).  
Regarding claim 79, Chen taught the apparatus of claim 64 as described hereinabove. Chen further teaches wherein inactivity comprises no scheduling (“When the cell is in a discontinuous state, it is sent based on the discontinuous state configuration information; the UE performs measurement and detection based on the discontinuous state configuration information see Chen: description: Page 8 line 26”).  
Regarding claim 80, Chen taught the apparatus of claim 79 as described hereinabove. Chen further teaches wherein the apparatus may be scheduled using different or multiple transmission configuration indication states (discontinuous configuration information include discontinuous transmission patterns “The cell discontinuous transmission configuration information may include: CRS transmission information, control channel transmission information (PDCCH and/or ePDCCH), cell discovery signal information, discontinuous transmission pattern, and the like; wherein the CRS may be used for downlink synchronization tracking and control channels” see Chen: description: Page 8 line 20).  
Regarding claim 81, Chen taught the apparatus of claim 64 as described hereinabove. Chen further teaches wherein the apparatus is configured with a transmission configuration indication state that is active for a control resource set (active and sleep period corresponding to DRX configuration “during the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel); during the "Opportunity for DRX" time (sleep period) The UE does not receive data of the downlink channel to save power consumption” see Chen: Page 10 Step 302).
Regarding claim 82, claim 82 is rejected for the same reason as claim 64 as described hereinabove. Claim 82 recites a method that perform the same functionalities as the apparatus claim 62.
Regarding claim 83, claim 83 is rejected for the same reason as claim 64 as described hereinabove. Claim 82 recites a computer program product that perform the same functionalities as the apparatus claim 62.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 68-72 and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2015/106543 A1) in view of Yu et al. (US 2013/0172002 A1).
Regarding claim 68, Chen taught the apparatus of claim 64 as described hereinabove. Chen does not explicitly teaches wherein a transmission configuration indication state of the one or more transmission configuration indication states corresponds to an antenna panel of one or more antenna panels of the apparatus.
However, Yu teaches the wherein a transmission configuration indication state of the one or more transmission configuration indication states corresponds to an antenna panel of one or more antenna panels of the apparatus (transmission beams are form of antenna array “The selected P transmission beams are formed from antennas included in an antenna array, and the data encoded using the Alamouti scheme is transmitted through the antennas included in the antenna array” see Yu: ¶[0057]) in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Chen to include (or to use, etc.) the wherein a transmission configuration indication state of the one or more transmission configuration indication states corresponds to an antenna panel of one or more antenna panels of the apparatus as taught by Yu in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
Regarding claim 69, the modified Chen taught the apparatus of claim 68 as described hereinabove. Chen further teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: upon expiry of a timer of the one or more timers associated with the transmission configuration indication state of the one or more transmission configuration indication states (service stop time with a predetermined value based on OFF/DTX cell receives by the PDCCH “If the service stop time is shorter than a predetermined value and the uplink synchronization is still maintained, the UE may send a buffer status report (BSR, Buffer Status Report) to initiate a service request” see Chen: Page 11 step 304B), disabling the antenna panel of one or more antenna panels corresponding to the transmission configuration indication state of the one or more transmission configuration indication states (The cell is shut down according to the network condition, and enters an OFF/DTX state see Chen: Page 10 step 303).  
Regarding claim 70, the modified Chen taught the apparatus of claim 69 as described hereinabove. Chen further teaches wherein the disabled one or more antenna panels are deactivated or discontinuously activated (The cell (include antenna panels) is shut down according to the network condition, and enters an OFF/DTX state see Chen: Page 10; Step 303).  
Regarding claim 71, the modified Chen taught the apparatus of claim 70 as described hereinabove. Chen further teaches wherein discontinuously activated comprises monitoring with a predetermined periodicity (The UE enters the DRX state according to the DRX configuration. During the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel); during the "Opportunity for DRX" time (sleep period) The UE does not receive data of the downlink channel to save power consumption see Chen: Page 10 step 302).  
Regarding claim 72, the modified Chen taught the apparatus of claim 70 as described hereinabove. Chen further teaches wherein activating of the panel corresponds to monitoring of the transmission configuration indication state (active period “During the "on Duration" time (active period), the UE monitors and receives the physical downlink control channel (PDCCH, Physical Downlink Control Channel)” see Chen: Page 10 Step 302).  
Regarding claim 76, Chen taught the apparatus of claim 73 as described hereinabove. Chen does not explicitly teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform the following: reactivating one or more additional antenna panels of the one or more antenna panels for the monitoring of the at least one other of the one or more transmission configuration indication states.
However, Yu teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform the following: reactivating one or more additional antenna panels of the one or more antenna panels for the monitoring of the at least one other of the one or more transmission configuration indication states (P transmission beam transmit based on selection on step 360 “The selected P transmission beams are formed from antennas included in an antenna array, and the data encoded using the Alamouti scheme is transmitted through the antennas included in the antenna array” see Yu: ¶[0057]; Fig.3 step 360) in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Chen to include (or to use, etc.) the wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform the following: reactivating one or more additional antenna panels of the one or more antenna panels for the monitoring of the at least one other of the one or more transmission configuration indication states as taught by Yu in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
Regarding claim 77, Chen taught the apparatus of claim 73 as described hereinabove. Chen does not explicitly teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: reactivating one or more additional antenna panels of the one or more antenna panels for a predetermined minimum time period, where the predetermined time period is configurable.  
However, Yu teaches wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: reactivating one or more additional antenna panels of the one or more antenna panels for a predetermined minimum time period, where the predetermined time period is configurable (P transmission beam transmit based on selection on step 360 “The selected P transmission beams are formed from antennas included in an antenna array, and the data encoded using the Alamouti scheme is transmitted through the antennas included in the antenna array” see Yu: ¶[0057]; Fig.3 step 360) in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Chen to include (or to use, etc.) the wherein the at least one memory and the computer code are further configured, with the at least one processor, to cause the apparatus to at least further perform: reactivating one or more additional antenna panels of the one or more antenna panels for a predetermined minimum time period, where the predetermined time period is configurable as taught by Yu in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).

Regarding claim 78, Chen taught the apparatus of claim 64 as described hereinabove. Chen does not explicitly teaches wherein the apparatus has a plurality of antenna panels supporting beamforming or permitting the apparatus to have omnidirectional reception.  
However, Yu teaches the wherein the apparatus has a plurality of antenna panels supporting beamforming or permitting the apparatus to have omnidirectional reception (increase in particular direction “The transmission beamforming focuses a reaching area of electric waves in a particular direction by using multiple antennas to increase directivity, such that few signals are transmitted in directions other than the directed direction” see Yu: ¶[0036-0037]) in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Chen to include (or to use, etc.) the wherein the apparatus has a plurality of antenna panels supporting beamforming or permitting the apparatus to have omnidirectional reception as taught by Yu in order acquire transmission beam diversity in a wireless communication system (See Yu:¶[0003]).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


May 21, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478